               Case: 1:18-cv-00139-PAG Doc #: 60 Filed: 03/07/19 1 of 1. PageID #: 1390



                                         CIVIL MINUTES/ORDER
                                       NORTHERN DISTRICT OF OHIO
                                           EASTERN DIVISION


 ADAM FRIED, et al.,                                    JUDGE PATRICIA A. GAUGHAN

                       Plaintiff(s),
                                                        DATE: MARCH 7, 2019
                 vs.
                                                        CASE NUMBER: 1:18CV139
 CITY OF STRONGSVILLE, OHIO            et al.,
                                                        COURT REPORTER:
                       Defendant(s).
                                                        TYPE OF PROCEEDING: Settlement Conference




Settlement Conference was held. Case is settled and dismissed with prejudice. The parties will bear their

own costs. The Court retains jurisdiction over the settlement which must be approved by Probate Court..




                                                    /s/ Patricia A. Gaughan
                                                    PATRICIA A. GAUGHAN
3.5 hrs.                                            CHIEF JUDGE
